Exhibit 10.1

 

 

[image_002.jpg]

 

July 22, 2020

 

Dr. William Mann

via email

 

 

Re: Offer Letter of Employment

 

Dr. William Mann:

 

I am very pleased to confirm our offer to you of full-time employment with
NeuBase Therapeutics, Inc. (the “Company”) in the position of Chief Operating
Officer. Your effective start date will be mutually decided, but our hope is
that you are able to join the Company on or before July 27th, 2020. You will
work out of the Company’s principal office in Pittsburgh, Pennsylvania. The
terms of our offer and the benefits currently provided by the Company are as
follows:

 

1.             Salary. Your starting salary will be $375,000 per year, less
payroll deductions and withholdings, payable in accordance with the Company’s
standard policies and procedures, and will be subject to review from time to
time in accordance with the Company’s policies. You will be eligible for an
annual performance bonus with a target amount equal to 40% of your base salary,
provided you remain employed by the Company on the date bonuses are paid.

 

2.             Benefits.

 

a.       Vacation. You will be eligible to participate in regular health
insurance and other employee benefit plans established by the Company for its
employees from time to time, subject to the terms and conditions of such plans.
The Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment. You will be eligible for 21 days
of paid time off each year. The Company currently has 9 paid holidays each year.
Paid time-off may be taken in accordance with applicable Company policies.

 

b.       Relocation. You will be provided with a one-time payment of $45,000 to
be used to facilitate your move to Pittsburgh (the “Relocation Bonus”). In the
event of the termination of your employment due to your resignation without Good
Reason (as defined below) during the 6-month period immediately following the
commencement of your employment, you agree to repay the Relocation Bonus to the
Company in full within 15 days of your resignation.

 



 1 

 

 

3.             Equity. Subject to the approval of Company’s Board of Directors,
the Company will issue you a stock option (the “Option”) to purchase shares of
Common Stock of Company. The Option will be exercisable for 175,000 shares of
Common Stock of Company and shall vest in accordance with the following: 1/4th
of the total shares shall vest on the first anniversary of the effective date of
your employment, and 1/36th of the remaining shares shall vest on a monthly
basis starting on the first anniversary of the effective date of your
employment; provided that vesting shall only occur on a scheduled vesting date
if your employment has not terminated prior to such vesting date, inclusive. The
Option shall be issued pursuant to Company’s 2019 Stock Incentive Plan (as
amended, the “Plan”) and form of award agreement adopted by Company’s Board of
Directors for use thereunder (collectively, the “Grant Documents”). In the event
of the termination of your employment by the Company (or its successor) without
Cause or by you due to resignation for Good Reason, in either case within six
(6) months following a Change in Control (as defined in the Plan), then, subject
to your execution and delivery of a general release of all claims, which shall
include a non-disparagement provision, in a form to be provided by the Company
(“Separation Agreement”), and such Separation Agreement becoming irrevocably
effective within 60 days of the termination of your employment, your then
outstanding, unvested options, if any, will vest and be exercisable as to all of
the covered shares. You should consult with your own tax advisor concerning the
tax risks associated with accepting the Option.

 

4.             Policies; Confidentiality. As a Company employee, you will be
expected to abide by Company rules, procedures and policies, as adopted or
revised from time to time, and acknowledge in writing that you have read the
Company’s Employee Handbook. As an employee of the Company, you will have access
to certain confidential information of the Company and you may, during the
period of time that you are an employee of the Company, develop certain
information or inventions that will be the property of the Company. To protect
the interests of the Company, you will need to sign the Company’s standard
Employee Confidentiality and Invention Assignment Agreement attached as Exhibit
A (the “Confidentiality Agreement”) as a condition of your employment. We wish
to impress upon you that we do not want you to, and we hereby direct you not to,
bring with you any confidential or proprietary material of any former employer
or to violate any other obligations you may have to any former employer. During
the period of time that you render services to the Company, you agree not to
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of the Company. You will disclose to the
Company in writing any other gainful employment, business or activity that you
are currently associated with or participate in that competes with the Company.
During the period of time that you are an employee of the Company, you will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. You represent that (i) this letter, (ii) the Confidentiality Agreement,
(iii) the Grant Documents and (iv) your commencement of employment with the
Company, will not violate any agreement currently in place between yourself and
current or past employers.

 



 2 

 

 

5.             At Will Employment. While we look forward to a long and
profitable relationship, should you decide to accept our offer, you will be an
at-will employee of the Company, which means your employment relationship with
the Company can be terminated by either of you or the Company for any reason, at
any time, with or without prior notice and with or without cause. Any statements
or representations to the contrary (and, indeed, any statements contradicting
any provision in this letter) should be regarded by you as ineffective. Further,
your participation in any equity or benefit plan or program is not to be
regarded as assuring you of continuing employment for any particular period of
time. Any modification or change in your at will employment status may only
occur by way of a written agreement signed by you and the Chief Executive
Officer of the Company. Should your employment be terminated by the Company
without Cause, whether or not in connection with a change in control, subject to
your execution and delivery of a Separation Agreement and such Separation
Agreement becoming irrevocably effective within 60 days following the
termination of your employment (such 60 day period, the “Release Period”), you
will receive continued payment of salary for 12 months, reimbursement of 12
months of health benefits (COBRA subsidization) in accordance with the Company’s
standard expense reimbursement procedures, and, subject to the discretion of the
Company’s Board of Directors, a prorated portion of your annual bonus target as
severance paid when bonuses for the fiscal year are paid to other Company
employees but not before January 1 or after December 31 of the year following
the year in which your employment terminates (such continued base salary, COBRA
subsidization, and pro-rated bonus, collectively, the “Severance”). For purposes
of this Agreement, “Cause” means: (i) your continued and willful failure to
substantially perform the material duties and obligations under this Agreement
(for reasons other than death or disability), which failure, if curable within
the discretion of the Company, is not cured to the reasonable satisfaction of
the Company within thirty (30) days after receipt of written notice from the
Company of such failure; (ii) your failure or refusal to comply with the
policies, standards and regulations established by the Company from time to time
which failure, if curable in the discretion of the Company, is not cured to the
reasonable satisfaction of the Company within thirty (30) days after receipt of
written notice of such failure from the Company; (iii) any act of personal
dishonesty, fraud, embezzlement, misrepresentation, or other unlawful act
committed by you that benefits you at the expense of the Company; (iv) your
violation of a federal or state law or regulation applicable to the Company’s
business; (v) your plea of nolo contendere or guilty to, any misdemeanor
involving moral turpitude or any felony under the laws of the United States or
any state; (vi) your material breach of the terms of this Agreement or the
Confidentiality Agreement; or (vii) your continued failure to take such lawful
actions as directed by the Board. For purposes of this Agreement, “Good Reason”
means (i) a reduction in your base salary other than comparable reductions
applied to substantially all similarly situated employees, (ii) the relocation
of your principal place of employment by more than fifty (50) miles from the
prior location (provided that, for purposes of this provision, your initial
prior location shall be deemed Pittsburgh, Pennsylvania), or (iii) a material
diminution in your title, duties, or responsibilities; provided, however a
resignation shall be for Good Reason only if (i) you provide written notice to
the Company of the potential Good Reason trigger within thirty (30) days of the
occurrence of the potential Good Reason Trigger, the Company does not cure the
potential Good Reason trigger within thirty (30) days of receipt of notice, and
you resign your employment within thirty (30) days following the expiration of
the Company’s 30-day cure period. Severance shall accrue until the required
Separation Agreement becomes irrevocably effective, with accrued amounts paid on
the first regularly scheduled payroll date thereafter; provided, however, in the
event the Release Period spans two calendar years, no Severance shall be paid or
provided prior to January 1 of the second calendar year.

 



 3 

 

 

6.             Arbitration. You and the Company agree to submit to mandatory
binding arbitration any and all claims arising out of or related to your
employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, equity or
phantom equity in the Company, and/or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision except that each party may, at its, his or her option,
seek injunctive relief in court related to claims arising under the
Confidentiality Agreement or otherwise relating to the improper use, disclosure
or misappropriation of a party’s proprietary, confidential or trade secret
information. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS. All arbitration hearings shall be conducted in
Pittsburgh, Pennsylvania. This letter does not apply or preclude resort to
government agency processes or proceedings, and does not restrict your right to
file administrative claims you may bring before any government agency where, as
a matter of law, the parties may not restrict the employee’s ability to file
such claims (including, but not limited to, the National Labor Relations Board,
the Equal Employment Opportunity Commission and the Department of Labor).
However, the parties agree that, to the fullest extent permitted by law,
arbitration shall be the exclusive remedy for the subject matter of such
administrative claims. The arbitration shall be conducted through JAMS before a
single neutral arbitrator, in accordance with the JAMS employment arbitration
rules then in effect, a copy of which can be obtained at
https://www.jamsadr.com/rules-employment-arbitration/. Except as otherwise may
be required by law, the parties to the arbitration shall share equally the JAMS
fee and the arbitrator’s fee; provided, however, that the arbitrator at the
conclusion of the arbitration shall award costs and fees to the prevailing
party. The arbitrator shall issue a written decision that contains the essential
findings and conclusions on which the decision is based. The Federal Arbitration
Act shall govern this section, but if for any reason the FAA is held to be
inapplicable, then the law of arbitrability of Pennsylvania shall apply.

 

7.             Full-Time Employee. Since you are a full-time employee, during
the term of your employment you agree to devote your best efforts to the
interests of the Company and not to engage in employment that competes with or
otherwise has an adverse effect on the Company’s business or your ability to
perform your services hereunder. You are permitted to continue serving on the
Board of Directors of Ardan Pharma S.A.S. (or its future US entity) and, if
invited, to serve on the Board of Directors or the Scientific Advisory Board of
AAVogen, Inc., as long as such activities are not excessive or interfere with
your responsibilities at the Company.

 

8.             Electronic Communication. Company may, in its sole discretion,
decide to deliver to you by email or any other electronic means any documents or
notices related to this letter, securities of the Company or any of its
affiliates or any other matter, including documents and/or notices required to
be delivered to you by applicable securities law or any other law or Company’s
Certificate of Incorporation or Bylaws. You hereby consent to receive such
documents and notices by such electronic delivery (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) and agree to participate
through any on-line or electronic system that may be established and maintained
by Company or a third party designated by Company.

 

9.             Entire Agreement; Applicable Law. This offer, the Confidentiality
Agreement and the Grant Documents, once accepted, constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and thereof and supersede all prior offers, negotiations and agreements, if any,
whether written or oral, relating to such subject matter. You acknowledge that
neither the Company nor its agents have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this letter for the purpose of inducing you to countersign this
letter, and you acknowledge that you have countersigned this letter in reliance
only upon such promises, representations and warranties as are contained herein.
Except to the extent governed by federal law, this letter will be construed and
enforced according to the laws of the State of Pennsylvania, other than the
choice of law provisions thereof.

 

10.           Taxes. The Company shall withhold taxes and other amounts from
payments it makes pursuant to this letter as it reasonably determines.

 



 4 

 

 

11.           Section 409A. This Agreement is intended to meet the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, (“Section
409A”) and will be interpreted and construed consistent with that intent. For
purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of your employment that constitutes a
“separation from service” within the meaning of the default rules of
Section 409A. Notwithstanding any other provision of this Agreement, to the
extent that the right to any payment (including the provision of benefits)
hereunder provides for the “deferral of compensation” under Section 409A, the
payment will be paid (or provided) in accordance with the following: if you are
a “Specified Employee” within the meaning of Section 409A on the date of your
termination of employment, then no such payment shall be made or commence during
the period beginning on the date of termination and ending on the date that is
six (6) months following the date of termination or, if earlier, on the date of
your death. The amount of any payment that would otherwise be paid to you during
this period will instead be paid on the fifteenth (15th) day of the first
calendar month following the end of the period. Furthermore, payments with
respect to reimbursements of expenses shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement during a calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year.

 

12.           Validity/Severability. The invalidity or unenforceability of any
provision of this letter shall not affect the validity or enforceability of any
other provision of this letter, which shall remain in full force and effect. If
any provision of this letter is determined by any court or arbitrator of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible given our intent
hereto.

 

13.           Acceptance. If you decide to accept our offer, please countersign
the enclosed copy of this letter in the space indicated, as well as the
Confidentiality Agreement and return both documents to me. Your signatures will
acknowledge that you have read and understood and agreed to the terms and
conditions of this letter and the Confidentiality Agreement. Should you have
anything else that you wish to discuss, please do not hesitate to call me.

 

14.           Background Check. Our offer of employment is contingent upon
completion of a satisfactory background check (including criminal history)
conducted in accordance with applicable law.

 

[SIGNATURE PAGE FOLLOWS]

 5 

 

 

We look forward to the opportunity to welcome you to the Company.

 

  Very truly yours,           By: /s/ Dietrich A. Stephan, PhD     Dietrich A.
Stephan, PhD   Chief Executive Officer

 

 

I have read and understood this letter and hereby acknowledge, accept and agree
to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

By:  /s/ William Mann, PhD 

Employee Name: William Mann, PhD

Date signed:  July 22, 2020 

 



 

